Citation Nr: 0207229	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-10 560A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, beyond the established delimiting date of 
February 27, 1998.   


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from January 1980 to September 
1985.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 determination of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), Vocational Rehabilitation and 
Counseling Division (VR&C).  In May 2000, the Board remanded 
this claim to the RO for additional development.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim. 

2.  The veteran's basic 12-year period of eligibility for 
receiving Chapter 31 vocational rehabilitation benefits 
expired on February 27, 1998.   

3.  A VA counseling psychologist determined that the veteran 
does not have a serious employment handicap.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the veteran's 
basic 12-year period of eligibility for receiving vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, beyond the established 
delimiting date of February 27, 1998, have not been met.  38 
U.S.C.A. §§ 3100, 3101, 3103, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 21.41, 21.42(a), 21.44, 21.50(d), 21.52(f) 
(2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an extension of her basic period of eligibility, beyond 
February 27, 1998, for receiving Chapter 31 vocational 
rehabilitation benefits.  The RO denied this benefit in March 
1998, and the veteran appealed that decision.  

During the pendency of the appeal, the President signed into 
law legislation that, in part, enhances VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West Supp. 2001). Further, 
during the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, as explained in greater detail below, 
prior to the enactment of the VCAA, the RO took action that 
is consistent with the notification and assistance provisions 
of the VCAA, and thereafter, readjudicated the veteran's 
claim based on all of the evidence of record.  Therefore, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate her claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  More specifically, 
in a letter dated March 1998, during a telephone contact 
dated March 1998, in an undated statement of the case and a 
supplemental statement of the case issued in February 2002, 
the RO informed the veteran of the reasons for which her 
claim had been denied and of the evidence needed to 
substantiate her claim, notified the veteran of all 
regulations pertinent to her claim, and provided her an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of her claim.  The Board provided the 
veteran further guidance with regard to the evidence needed 
to substantiate her claim and informed her of the regulations 
pertinent to that claim in a Remand issued in May 2000. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO provided the veteran 
multiple opportunities to identify and/or submit pertinent 
evidence in support of her claim, but because the veteran did 
not report any such evidence, the RO was unable to obtain any 
outstanding evidence.  

In addition, the RO endeavored to develop the medical record 
to the extent necessary to decide the veteran's claim.  In 
May 2000, after the Board remanded the veteran's claim to the 
RO for the purpose of obtaining an opinion as to whether the 
veteran had a serious employment handicap, the RO notified 
the veteran at her then-current address of record that she 
could submit additional evidence in support of her claim and 
would be scheduled for an appointment with a VA Counseling 
Psychologist, who would determine whether a serious 
employment handicap existed.  By letter dated July 2000, 
which was sent to the same address as the May 2000 letter, 
the RO notified the veteran of the date of her appointment.  
The veteran clearly received this letter because, later that 
month, her husband contacted the RO to reschedule the 
appointment for August 2000.  The RO confirmed this contact 
with the veteran in a letter dated July 2000, but on the date 
of the scheduled appointment, the veteran did not attend.  In 
August 2000, the RO provided the veteran another opportunity 
to attend a scheduled evaluation, but this letter was 
returned with the message from the postal service that the 
veteran's box had been closed and that personnel were unable 
to forward the letter.  Thereafter, the veteran did not 
contact the RO.

The Board notes that since that time, it appears from the 
record that the veteran's address has changed as a February 
2002 supplemental statement of the case, and an April 2002 
letter from the RO notifying the veteran that her appeal was 
being returned to the Board was sent to an address different 
from the address to which the notices regarding the 
counseling appointment was sent.  Other than the third notice 
dated in August 2000 that was returned to the RO with a 
notation that the post office box had been closed, the 
earlier notices were not returned and it is clear that the 
veteran did receive the earlier notice information.  Thus, it 
appears that the address to which the notice of appointments 
were sent were correct at that time.  However, the record 
contains no information from or contact with the veteran 
regarding her willingness to report for counseling as 
requested by VA.

The Board notes that it appears from the record that the 
veteran has had adequate notice as to the additional 
development the RO has been requested by the Board to 
undertake with the veteran's assistance.  In this regard, the 
Board notes that VA's duty to assist is not a one-way street.  
A veteran who wishes help cannot passively wait for it in 
those circumstances where his or her own actions are 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. 
App. 60 (1993).  In this case, in its multiple letters, the 
RO explained the importance of the evaluation that was to be 
afforded the veteran, yet the veteran failed to attend the 
scheduled appointments and has provided no indication that 
she is willing to report for such evaluation at this time. 

The VCAA does not require a remand of all claims pending on 
its effective date.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  Inasmuch as the RO and the Board have 
notified the veteran of the evidence needed to substantiate 
her claim and have obtained and fully developed all relevant 
evidence necessary for the equitable disposition of that 
claim, further development to comply with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

The veteran seeks an extension of her basic period of 
eligibility for receiving Chapter 31 benefits on the basis 
that there were mitigating circumstances for her inability to 
complete vocational training in the time period allowed by 
law.

Vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code, are intended to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  
Generally, a veteran who files a claim for Chapter 31 
benefits on or after November 1, 1990, is entitled to a 
program of vocational rehabilitation if he or she has a 
service-connected disability that is compensable at a rate of 
at least 20 percent and was incurred or aggravated in service 
on or after September 16, 1940, and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102 (West Supp. 2001); 38 C.F.R. § 21.40 
(2001).  Such benefits may not be afforded a veteran after 
the end of the 12-year period beginning on the date VA 
notifies the veteran of the existence of a compensable 
service-connected disability.  38 U.S.C.A. § 3103(a) (West 
1991); 38 C.F.R. §§ 21.41, 21.42(a) (2001).

In this case, in a rating decision dated January 1986, the RO 
granted the veteran service connection for a total abdominal 
hysterectomy and a right salpingo-oophorectomy with lysis of 
adhesions.  The RO assigned these disabilities evaluations of 
30 percent and 10 percent, respectively, which resulted in a 
combined service-connected disability evaluation of 40 
percent.  The RO advised the veteran of this award in late 
January 1986.  A Certification of Eligibility/Feasibility and 
other Chapter 31 data of record indicate that the RO assigned 
the veteran an eligibility termination date of February 26, 
1998.  

After being found eligible for Chapter 31 benefits, the 
veteran thrice applied for such benefits, in February 1986, 
March 1989 and June 1992.  However, counseling sessions and 
medical reviews conducted thereafter revealed that the 
veteran's disabilities caused no restrictions or limitations 
or impairment of employability, and VA Counseling 
Psychologists denied the veteran's entitlement to Chapter 31 
benefits on the basis that she had no employment handicap.  

The veteran applied for such benefits again in May 1994.  In 
July 1994, a VA Counseling Psychologist determined that the 
veteran was entitled to such benefits because her service-
connected disabilities materially contributed to an 
impairment in employability that had not been overcome.  The 
VA Counseling Psychologist did not, however, characterize the 
veteran's employment handicap as serious.  Thereafter, but by 
her eligibility termination date of February 26, 1998, the 
veteran used in excess of 30 months of her 48 months of 
Chapter 31 entitlement.  In February 1998, the veteran filed 
a claim for an extension of her eligibility termination date. 

A veteran's basic period of eligibility for Chapter 31 
benefits may be extended if the veteran has a serious 
employment handicap and she has not been rehabilitated to the 
point of employability, or she has a serious employment 
handicap, has been previously rehabilitated to the point of 
employability and can satisfy other criteria.  38 U.S.C.A. § 
3103 (West 1991 & Supp. 2001); 38 C.F.R. § 21.44 (2001).  
Appropriate staff of the Vocational Rehabilitation and 
Counseling Division shall decide whether an extension of the 
basic period of eligibility is warranted based on a serious 
employment handicap.  38 C.F.R. § 21.50(d)(2) (2001).  A 
Counseling Psychologist in the Vocational Rehabilitation and 
Counseling Division shall decide whether a serious employment 
handicap exists.  38 C.F.R. § 21.52(f) (2001).

The definition of "serious employment handicap" has changed 
during the pendency of this appeal.  Prior to March 30, 1995, 
a "serious employment handicap" meant a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 U.S.C.A. § 3101(7) (West 1991); 
38 C.F.R. § 21.52(b) (1994).

In Davenport v. Brown, 7 Vet. App. 476 (1995), a case 
involving basic eligibility for vocational rehabilitation 
training under Chapter 31, the U. S. Court of Appeals for 
Veterans Claims (Court) issued a decision addressing the 
provisions of 38 C.F.R. § 21.51, which set forth the criteria 
for finding that an employment handicap exists.  
Specifically, the Court held that 38 C.F.R. § 21.51(c)(2), 
which then required that a veteran's service-connected 
disability "materially contribute" to his employment 
handicap, was invalid and in excess of statutory authority, 
because 38 U.S.C.A. § 3102, the statutory authority for 38 
C.F.R. § 21.51(c)(2), did not require a causal nexus between 
a service-connected disability and an employment handicap.  
The Court further held that, to the extent that 38 C.F.R. § 
21.51(c)(2), (e), (f)(1)(ii) and (f)(2) include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and his 
employment handicap, those regulatory provisions are 
unlawful.

As a result of Davenport, effective from March 30, 1995 to 
October 8, 1996, "serious employment handicap" was defined 
as a significant impairment of a veteran's ability to prepare 
for, obtain, or retain employment consistent with such 
veteran's abilities, aptitudes and interests.  38 U.S.C.A. § 
3101(7) (West Supp. 1995); 38 C.F.R. § 21.52(b) (1995).

Subsequent to Davenport, and pursuant to the Veterans' 
Benefits Improvement Act of 1996, the law was amended to 
require that a veteran's employment handicap result from a 
service-connected disability.  Pub. L. No. 104-275, § 101(a), 
110 Stat. 3322 (Oct. 9, 1996).  However, this amendment is 
only effective as to claims filed on or after October 9, 
1996.  In this case, the RO received the veteran's claim for 
an extension of her Chapter 31 eligibility termination date 
in February 1998; therefore, this amendment (whose language 
mirrors that of the pre-Davenport definition of serious 
employment handicap), rather than the mandate of Davenport, 
applies.  See 38 U.S.C.A. § 3101(7) (West Supp. 2001).

As previously indicated, from 1986 to 1994, the veteran 
sought outpatient treatment, participated in numerous 
counseling sessions and underwent medical and vocational 
testing on multiple occasions.  Based on the findings of the 
treatment, sessions and testing, however, no VA Vocational 
Psychologist found the veteran to have a serious employment 
handicap due to service-connected disabilities.  
Specifically, in July 1986, one VA Counseling Psychologist 
found that, although the veteran might have psychological 
problems, according to two physicians, her service-connected 
disabilities imposed no restrictions on her employability.  
In March 1989 and June 1992, a medical consultant determined 
that the veteran's service-connected disabilities caused no 
functional limitations, and based on those determinations, VA 
Counseling Psychologists found that the veteran's service-
connected disabilities did not impair her ability to perform 
tasks required of employment.  Finally, in June 1994, the 
same medical consultant determined that the veteran's 
service-connected disabilities caused no restrictions.  
Despite this finding, the VA Counseling Psychologist found 
that the veteran had an employment handicap that allowed for 
vocational training, but was not serious in nature.  

Once the RO found the veteran eligible for Chapter 31 
training, an Individual Written Rehabilitation Plan (IWRP) 
was developed, which indicated that the veteran's training 
was to begin at Pima Community College in Tucson, Arizona.  
Thereafter, the veteran moved to Oklahoma, made contact with 
the Tulsa Oklahoma VR&C office, received concurrence with the 
previous IWRP, and, from 1994 to 1998 continued to receive 
vocational services, including counseling and training, in 
that state.  During counseling sessions, a VA Counseling 
Psychologist confirmed that the veteran did not have a 
serious employment handicap and indicated that, because the 
veteran's Chapter 31 eligibility termination date was in 
February 1998, the veteran would have to find other financial 
aid to complete her educational goal.   

In a VA Form 21-4138 (Statement in Support of Claim) received 
February 1998, the veteran explained the reasons for which 
she was entitled to an extension of her 12-year period of 
basic eligibility for Chapter 31 benefits.  On the back page 
of this written statement are written comments of the 
veteran's case manager, a psychologist, indicating that the 
veteran had a serious employment handicap and recommending 
that the extension be granted to June 1, 1999.  In an undated 
Special Report of Training subsequently associated with the 
claims file, the case manager explained that his finding of a 
serious employment handicap was based on his contact with the 
veteran over the past two years and the veteran's physical 
problems, limited skills, and nonservice-connected problems.  
Therein, he indicated that he had told the veteran that her 
extension request would be considered by the VA office along 
with his recommendation for an extension.

Thereafter, a VA Counseling Psychologist, VR&C Program 
Director, considered the veteran's request.  In a March 1998 
memorandum to a Vocational Rehabilitation Specialist, this 
individual explained that: (1) The veteran's combined 
service-connected disability evaluation of 40 percent had 
remained in effect since 1985; 
(2) While applying for Chapter 31 benefits, different 
findings were rendered, including that the veteran had no 
employment handicap, but was in need of training; (3) Grade 
reports from 1978 to 1997 showed limited progress; (4) The 
veteran had attempted 55 semester hours of classes, but 
earned only 41 hours of credit and received an overall grade 
point average of 2.09; and (5) During staffing review with 
other professionals at VR&C, it was determined that the 
veteran's service-connected disabilities had remained stable 
since 1985.  Based on these findings, the VA counseling 
psychologist concluded that no conditions existed that would 
qualify the veteran for an extension of her Chapter 31 
eligibility termination date.  He therefore denied her 
request.   

Based on the conflicting findings of the veteran's case 
manager and the VA Counseling Psychologist, the Board 
remanded the veteran's claim to the RO in May 2000, for a 
definitive opinion as to whether the veteran had a serious 
employment handicap.  As previously indicated, in response to 
the Remand, the RO made several attempts to schedule the 
veteran for an evaluation, during which such a determination 
could be made.  According to an undated Counseling Record - 
Narrative Report prepared by the VA Counseling Psychologist, 
the veteran did not report to her scheduled evaluations in 
July 2000 and August 2000; therefore, such a determination 
could not be made.  In a supplemental statement issued in 
February 2002, however, the RO emphasized that it was the 
veteran's case manager, rather than the VA counseling 
psychologist who commented favorably on the veteran's claim 
and that the latter individual found that no serious 
employment handicap existed.   

The above evidence establishes that, since the veteran filed 
her initial claim for Chapter 31 benefits in 1986, all VA 
counseling psychologists have determined that the veteran 
does not have a serious employment handicap.  Based on the 
fact that VA counseling psychologists are responsible for 
making such a determination and based on the Board's own 
review of the record, the Board concludes that the criteria 
for entitlement to an extension of the veteran's basic 12-
year period of eligibility for receiving vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, beyond the established 
delimiting date of February 27, 1998, have not been met.  
Inasmuch as the preponderance of the evidence is against the 
veteran's claim, her claim must be denied.    



ORDER

An extension of the veteran's basic 12-year period of 
eligibility for receiving vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, beyond the established delimiting date of February 27, 
1998, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

